Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner has not considered the computing devices and other computer element in the 35 U.S.C. 101 eligibility. 
Examiner respectfully disagrees.
The hardware elements including computing device, hardware processor, hardware storage, and other computer elements have been fully considered.  However, they are mere generic computer elements which refer to the additional elements reciting insignificant activity.  Other than the generic elements, the steps in the claim are directed to abstract idea that can be processed on human mind.   The details of the rejection have been shown in the previous and this Office Action. 
Applicant argues that Pohmann does not disclose that the alarm is used in query database tables.
Examiner respectfully disagrees.
In Col. 10, lines 44-67, Pohmann discloses DEX 405 as a central storage location and it can be distributed and shared including a plurality of data stores, relational data, data location and files.
In Col. 8, lines 14-25, Pohmann discloses that a query run against a central storage such as the DEX 405 to determine certain criteria of the nodes in the enterprise such as events available.  
In Col. 2, lines 13-32, Pohmann discloses writing a database query that requests records matching criteria on various fields of the record. 
Therefore, as shown above, Pohmann does clearly disclose that the central storage location as a database can be distributed and shared (accessed) and query run against the central storage (database) to determine whether the criteria is matched.
Further, the relational data mentioned by Pohmann is inherently stored in tables of the database or storage.   Any skilled in the art understand the storage or data store containing tables for storing data and identifier and key so that the data can be retrieved through the identifier.  
Moreover, as applicant mentioned in Col. 14, lines 62-67, Pohmann discloses that the output may be stored as a table and maintained as part of the event archive.  And the event archive service processor can provide a query for related events that would use the event archive to obtain information.   
The output data can be stored as table and become event archive.  And the processor can query the archive (database) to obtain (access) the information.  
Therefore, applicant’s statement does not illustrate that Pohmann teaches away from the claimed invention but instead strengthens Examiner’s position that Pohmann teaches query database tables.  
Since applicant has not filed Terminal Disclaimer, the Double Patenting rejection maintains.
Claim Rejections — 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 are respectively drawn to a method, system, and computer program, thus they fall into one of the four recognized statutory classes.
STEP 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?)
1. A method for querying a database comprising tables stored in a hardware data storage device, the method comprising:
receiving a search query describing a filter, wherein the filter includes a plurality of conditions, wherein each of the conditions is enclosed in a gate ending with a particular punctuation mark;
processing, by a hardware processor, the search query, wherein in processing the search query, the processor accesses the hardware data storage device and searches the tables in the hardware data storage device for identifying a match for each of the conditions; and
returning, by the hardware processor, the search results in response to identifying the match for each of the conditions.
For Step 2A Prong One: 
The limitation of processing the search query by searching a table to identify a match, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a hardware processor,” and “hardware data storage device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a hardware processor" and "in the hardware data storage device", "processing" in the context of this claim encompasses the user checking an input against a table for a match. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claims 12 and 20 are rejected in the same rationale as discussed above.
STEP 2A Prong two (Does the claim recite additional elements that integrate the judicial exception into a practical application?)
1. A method for querying a database comprising tables stored in a hardware data storage device, the method comprising:
receiving a search query describing a filter, wherein the filter includes a plurality of conditions, wherein each of the conditions is enclosed in a gate ending with a particular punctuation mark;
processing, by a hardware processor, the search query, wherein in processing the search query, the processor accesses the hardware data storage device and searches the tables in the hardware data storage device for identifying a match for each of the conditions; and
returning, by the hardware processor, the search results in response to identifying the match for each of the conditions.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of "receiving a search query..." and "returning a search result..." while using a processor and storage device in the processing step above. The processor and storage device in the "processing" step is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "receiving" step is an insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. The "returning" step is an insignificant extra-solution activity related to data outputting (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage to perform the "processing" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the "receiving" and "returning" steps there is no indication that the processor is more than a generic processor and the courts have previously decided that receiving and transmission (returning) of data is a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “hardware data storage device”, “hardware processor”, and “non- transitory computer-readable medium” are recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements ate generic computer components. The claims are not patent eligible.
Claims 1, 12, 20, for example, contain an insignificant pre-solution activity of receiving a search query” and an insignificant post-solution activity (“returning, by the processor, the search results in response to identifying the match for each of the conditions”).
“receiving a search query describing a filter, wherein the filter includes a plurality of conditions, wherein each of the conditions is enclosed in a gate ending with a particular punctuation mark” is a well- understood, routine, conventional activity. As shown in Oracle XML handbook, pages 101-102, query enclosing conditions (e.g. “=” statement) in a gate ending with a particular punctuation mark (e.g. quotation or arrow or forward slash) is conventional.
Regarding claims 2-4, these claims are dependent on claim 1 and further note that the table entries are fact based. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the table entries being fact based. 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 13, 14 are rejected by the same rationale as discussed above.
Regarding Claims 5-7, these claims are dependent on claim 1 and further note that the table types. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the table types. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 15, 16 are rejected by the same rationale as discussed above.
Regarding Claim 8, this claim is dependent on claim 1 and further note that the fact tables are retrieved from the target machine. It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the fact tables retrieved from the target machine. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 17 is rejected by the same rationale as discussed above.
Regarding Claim 9, this claim is dependent on claim 1 and further note that that the unique identifier is independent from the metadata. It does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating an unique identifier. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 18 is rejected by the same rationale as discussed above.
Regarding Claims 10, 11, these claims are dependent on claim 1 and further note that the Boolean operator is used in the filter conditions. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating Boolean operators. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 19 is rejected by the same rationale as discussed above.
Claim Rejections — 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohmann et al. (6,446,136).
Regarding Claim 1, Pohmann et al. (6,446,136) discloses a method for querying a database comprising tables stored in a data storage device (“query may run against a central storage”, Col. 8, lines 14-25), the method comprising:
receiving a search query (“a query that specifies the nodes that should run the rule [filter]”, Col. 8, lines 14-25) describing a filter (“alarm rule uses the following format: if (correlation filter expression) {;” Col. 8, lines 46-52. Noted that the rule is a filter and has plural correlation event expressions [conditions]), wherein the filter includes a plurality of conditions (correlation event expression, Col. 8, lines 46-52), wherein each of the conditions is enclosed in a gate ending with a particular punctuation mark ("each event definition may be on a separate line ending with a Semicolon [punctuation mark]", Col. 8, lines 60-63);
processing, by a processor (“processor”, Col. 7, lines 31-50), the search query, wherein in processing the search query (“query run against a central storage”, Col. 8, lines 14-25), the processor accesses the hardware data storage device (central storage, distributed and shared data, Col. 10, lines 44-67) and searches (request records matching criteria, Col. 2, lines 13-32) the tables in the data storage device (“stored as a table”, Col. 14, lines 62-67) for identifying a match for each of the conditions (“records matching criteria”, “matches the request criteria”, Col. 5, lines 27-39, 40-51); and
returning, by the processor, the search results in response to identifying the match for each of the conditions (“matching events”, Col. 10, lines 5-22).
Claims 12 and 20 are rejected similarly as discussed above.
Regarding Claim 10, Pohmann discloses the method of claim 1, wherein the filter includes a boolean match constraint (Boolean operator) on the plurality of conditions (“alarm rule uses the following format: if (correlation filter expression) {;” Col. 8, lines 46-52. Noted that the rule is a filter and has plural correlation event expressions [conditions)).
Claim 19 is rejected similarly as discussed above.
Regarding Claim 11, Pohmann discloses the method of claim 10, wherein the boolean match constraint (Boolean operator) is selected from the group including: match any (when a filter is satisfied); match none (does not match) (Col. 8, line 53 to Col. 9, line 10).
Claim Rejections — 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Coalson (2014/0282393).
Regarding Claim 2, Pohmann as discussed above essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein a first one of the tables includes entries for facts of a first type, wherein a second one of the tables includes entries for facts of a second type, wherein each entry includes a unique identifier and metadata for the fact.
However, Coalson discloses the method of claim 1, wherein a first one of the tables includes entries for facts of a first type, wherein a second one of the tables includes entries for facts of a second type (“such as name, schema, or slots”, paragraph [0106]), wherein each entry includes a unique identifier (“a slot may refer to an identifier in a data structure”, “identifiers (IDs) that the term matched”, paragraphs [0020], [0018]) and metadata for the fact (“key-value attribute”, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the data type, metadata, facts located by the identifier in the table in Pohmann in order to retrieve the data tagged by the identifier as taught by Coalson.
Claim 13 is rejected similarly as discussed above.
Claim 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Coalson (2014/0282393) further in view of Bender et al. (2011/0246503).
Regarding Claim 3, as discussed above, Pohmann essentially discloses the claimed invention but does not explicitly disclose the method of claim 2, wherein the unique identifier for a particular fact is based on the metadata of the particular fact.
Bender et al. (2011/0246503) discloses the log entry type records the fact in a particular transaction, identified by transaction id (paragraph [0918)).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have provided a transaction id as identifier to identify the fact in Pohmann in order to record the log entry as taught by Bender.
Claims 4 and 14 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Coalson (2014/0282393) further in view of Spalka et al. (2016/0117521).
Regarding Claim 4, as discussed above, Pohmann in view of Coalson essentially discloses the claimed invention but does not explicitly disclose the method of claim 2, wherein a third one of the tables includes entries for links associating a first fact in the first table with a second fact in the second table.
However, Spalka et al. (2016/0117521) discloses that a third one (36) of the tables (32, 34, 36) includes entries (the slots in the table) for links (arrows) associating a first fact (fk1) in the first table (32) with a second fact (flk2) in the second table (34) (figure 1).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have provided the above arrangement: a third one of the tables includes entries for links associating a first fact in the first table with a second fact in the second table in Pohmann/Coalson in order to reliably ensure that the data retrieval can by performed by an authorized person as taught by Spalka (paragraph [0168]).
Claim 14 is rejected similarly as discussed above.
Claims 5, 7, 8 and 15-17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Spalka et al. (2016/0117521).
Regarding Claim 5, Pohmann discloses the method of claim 1, wherein each of the tables stored in the data storage device (the record inherently comprises tables in the database or storage for storing data. Col. 5, lines 27-38) but does not explicitly disclose either a fact table or a link table.
However, Spalka et al. (2016/0117521) discloses link tables (figure 1).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have provided the link tables in Pohmann’s database to provide relation databases in order to record data in an organized way and obtain the benefits of Spalka invention.
Claim 15 is rejected similarly as discussed above.
Regarding Claim 7, as discussed above, Pohmann essentially discloses the claimed invention but does not explicitly disclose the method of claim 5, wherein for each of the link tables, each entry includes a link associating a fact in one of the fact tables with a fact in another of the fact tables.
However, Spalka et al. (2016/0117521) discloses link tables including entry (each slot in the tables) and link (arrow) associating a fact (data in the slot) in one of the fact tables with a fact in another of the fact tables (figure 1).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have provided the link tables in Pohmann’s database to provide relation databases in order to record data in an organized way and obtain the benefits of Spalka invention.
Claim 16 is rejected similarly as discussed above.
Regarding Claim 8, Pohmann discloses the method of claim 1, further comprising retrieving (“events can be retrieved”, Col. 10, lines 23-43) by an examining machine, the facts in the tables from one or more target machines and storing the events in the data storage device (Col. 5, line 63 to Col. 6, line 19).
As discussed above, Pohmann essentially discloses the claimed invention but does not explicitly disclose the entries of the fact tables.
However, Spalka et al. (2016/0117521) discloses tables including entry (each slot in the tables) of the fact tables in the data storage (figure 1).
It would have been obvious to one of ordinary skill in the art at the time invention was filed to have recorded or stored the data in the entry (slot) in the table of the database or storage repository in Pohmann in order to retrieve or locate it as taught by Spalka.
Claim 17 is rejected similarly as discussed above.
Claim 6 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Spalka et al. (2016/0117521) further in view of Coalson (2014/0282393).
Regarding Claim 6, Pohmann essentially discloses the claimed invention but does not explicitly disclose the method of claim 5, wherein for each of the fact tables, each entry includes a unique identifier and metadata for the fact contained in the entry.
However, Coalson teaches wherein for each of the fact tables, each entry includes a unique identifier (identifier IDs) and metadata for the fact contained in the entry (“value of the suitable type”) (paragraph [0020)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided identifier and value of suitable type of Coalson in Pohmann/Spalk in order to locate the particular desired metadata from the database table as taught by Coalson.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohmann et al. (6,446,136) in view of Meyer et al. (2010/0121839).
Regarding Claim 9, as discussed above, Pohmann essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the unique identifier for a particular fact is globally unique and is independent of the metadata of the particular fact.
However, Meyer et al. (2010/0121839) discloses global unique identifier (GUID) to identify the objects and independent of the metadata of the particular fact (“field of object”, paragraphs [0165] to [0172]).
	It would have been obvious to one of ordinary skill in the art at the time invention was filed to have provided GUID to identify objects in Pohmann in order to completely identify one version of a primitive as taught by Meyer (paragraph [0165]).
Claim 18 is rejected similarly as discussed above.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,585,869 in view of Pohmann et al. (6,446,136)
The content of the claims 1-10 in US Patent ‘869 overlaps with the claims 1-20 of the application except receiving a search query describing a filter wherein the filter includes a plurality of conditions, wherein each of the conditions.
However, Pohmann discloses receiving a search query (“a query that specifies the nodes that should run the rule [filter]”, Col. 8, lines 14-25) describing a filter (“alarm rule uses the following format: if (correlation filter expression) {;” Col. 8, lines 46-52. Noted that the rule is a filter and has plural correlation event expressions [conditions]), (“event filter describes identifying criteria”, Col. 6, lines 20-36), wherein the filter includes a plurality of conditions ({;” Col. 8, lines 46-52), wherein each of the conditions (“expression”) is enclosed in a gate ending with a particular punctuation mark (“ending with a semicolon”, Col. 8, line 53 to Col. 9, line 10).
It would have been obvious to one of ordinary skill in the art to have provided the filter of Pohmann to run the operation of the software operation in order to incorporate the filter with conditions to find the result based on the query on a machine as taught by Pohmann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2844